          Case 4:13-cv-01300-JSW Document 491 Filed 04/12/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9

10                            UNITED STATES DISTRICT COURT

11                        NORTHERN DISTRICT OF CALIFORNIA

12                                  OAKLAND DIVISION

13

14
     ChriMar Systems Inc. d/b/a CMS
15   Technologies and ChriMar Holding       Case No. 4:13-cv-1300-JSW (MEJ)
     Company, LLC,
16
                Plaintiffs,                 ORDER OF DISMISSAL WITH
17   v.                                     PREJUDICE

18                                          Judge: Honorable Jeffrey S. White
     Cisco Systems Inc., Linksys LLC,
19   Hewlett-Packard Co.,                   Magistrate Judge: Maria-Elena James

20              Defendants.

21

22

23

24

25

26

27

28
              Case 4:13-cv-01300-JSW Document 491 Filed 04/12/21 Page 2 of 2




 1           Plaintiffs ChriMar Systems, Inc. d/b/a CMS Technologies and ChriMar Holding Company,
 2   LLC (“Chrimar”), and Defendant Hewlett-Packard Co. (“HP”), announced to the Court that they
 3
     have settled their respective claims for relief asserted in this case. The Court, having considered
 4
     this request, is of the opinion that their request for dismissal should be GRANTED.
 5
             IT IS THEREFORE ORDERED that all of Chrimar’s claims against HP, and all of HP’s
 6

 7   claims against Chrimar, in the above-entitled case are dismissed, with prejudice to the re-filing of

 8   same.

 9           IT IS FURTHER ORDERED that all attorneys’ fees, costs of court, and expenses shall be
10
     borne by each party incurring the same.
11

12

13                                     April
                          12th day of ______________,
             Signed this _____                        2021.
14

15
                                                   ___________________________________
16                                                 Honorable Jeffrey S. White
                                                   United States District Judge
17

18
19

20

21

22

23

24

25

26

27

28
     ORDER OF DISMISS WITH PREJUDICE
     Case No. 4:13-cv-1300-JSW (MEJ)                   2
